Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Note

Amended claim 1 recites “a terminal device provided in a vehicle” per instant specification the terminal device of this invention and the protocol used herein “via a dedicated line or an in-vehicle network such as a controller area network (CAN) of the moving object 13” . are described in paragraphs 17 and 18 of the specification.


Claims 1-2, 4-7, 9-10, 12-16 and 18-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to priority,   Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Regarding to 101 compliance, Claims 1-2, 4-7, 9-10, 12-16 and 18-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  Examiner’s  analysis is presented below in all the claims:
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “…identify features of the occupant in the vehicle based on the obtained image … and obtain a composition of occupants in the vehicle; generate occupant composition information of the obtained composition of occupants in the vehicle; and obtain, … a scheduled travel time to a destination for the occupants in the vehicle, determine at least one composition category, from among the plurality of composition categories stored … to which the composition of occupants in the vehicle belong, based on the  occupant composition information of  the composition of the occupants in the vehicle;  extract, …. advertising information, from among the plurality of advertising information stored … that corresponds to the at least one composition category to which the composition of occupants in the vehicle belong, determine whether the scheduled travel time to the destination … is equal to or shorter than a threshold; and stop the transmission of the extracted advertising information and the display of the extracted advertising information on the display, when the scheduled travel time to the destination is equal to or shorter than the threshold”.
The  “identify, generate, obtain, determine, extract, stop”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain processes or  methods of organizing human activity, advertising, marketing or sales activities or behaviors. The system  for sending advertisements based on  composition information of occupants of a vehicle.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as, “store, in a storage unit, a plurality of advertising information in association with a plurality of composition categories of occupants;”
transmit said extracted advertising information to the terminal device; display the extracted advertising information on a display that is viewable by the occupants in the vehicle;” and the additional elements such as “a terminal device provided in a vehicle, a camera provided in the vehicle configured to obtain an image that includes an occupant in the vehicle and configured to communicate with the terminal device,  a global position system (GPS) receiver in the vehicle configured to obtain a position of the terminal device, and an information processing device configured to communicate with the terminal device, wherein  the information processing device includes one or more processors programmed …, the storage unit “. The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically,  the additional limitations recite a specific system  for sending advertisements based on  composition information of occupants of a vehicle. 
Thus,  the claim is eligible because is not directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? n/a
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable recording medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above. The claim is eligible.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 2, 4-7, 10,  12-14, 16, and 18-20, the claims recite elements such as “transmit, to the terminal device, the advertisement around a destination of the moving object, when receiving the destination from the terminal device”; “stops the communication unit from transmitting the advertisement, when a scheduled travel time to the destination is equal to or shorter than a threshold”; “transmit, to the terminal device, the advertisement that differs depending on whether or not the destination is within a living sphere of the occupants”; “transmit, to the terminal device, the advertisement on a dedicated rest stop for a freeway within a range of a scheduled running route to the destination, when the scheduled running route includes the freeway”; etc. These elements integrate the system of organizing human activity into a practical application. The claims  are eligible.
Regarding to prior art, the closest prior art of record is US PG. PUB. No. 10051411 (Breed) in view of US PG. PUB. No. 7921036 (Sharma) and in view of US PG. PUB. No.  8799461 (Herz),  but the references fail to teach at least:
identify features of the occupant in the vehicle based on the obtained image from the camera and obtain a composition of occupants in the vehicle; 
generate occupant composition information of the obtained composition of occupants in the vehicle; and 
stop the transmission of the extracted advertising information and the display of the extracted advertising information on the display, when the scheduled travel time to the destination is equal to or shorter than the threshold.

In particular Breed discloses “…a wireless transceiver and a wireless receiver operatively coupled to the one or more processors; and a user interface …”, claim 9 and “12. The system according to claim 9, wherein the user interface is part of a hand-held device”, claim 12. Further, an apparatus,  “FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices and other key elements”, Col. 5 :10-15 and Fig. 5 see at least element 100. Further, Breed teaches that his system comprises sensors for occupancy detection 
 “…an occupant position sensor, so that the position of the eyes of the occupant can be found, ….”, 63:4-5.
“….an occupant sensor has determined the location of the eyes of the driver,…”, 82:11-12.
“FIG. 9 is a schematic diagram illustrating a neural network of the type useful in the image analysis computer of FIG. 5”, Figs. 1, 9 and 5. “….Each of the 20 connecting points of the layer 2 can also have an appropriate threshold value, if thresholding is used, and if the sum of measured data exceeds the threshold value, each of the connecting points will output a signal to the connecting points of layer 3…”, 8:35-42.  “…reactive systems 265 are also envisioned, e.g., a warning system to warn the driver of the vehicle about the presence of another vehicle within a threshold distance from the vehicle…”, 44:67-67. “ …When vehicles are within a threshold distance from one another …”, 77:58-58
Sharma discloses  “…type of digital display that dynamically shows location-based advertising to the audience…”, 21:64-67.
Sharma’s system also teaches a person detection and a person  classifier components,
“…the present invention is a system for selectively executing targeted media on a display device based on the automatic recognition of the predefined characteristics associated with people in the view of the camera or set of cameras. In this particular embodiment, there are three components of the invention in the exemplary embodiment: a person detector (PD), a person classifier (PC), and an Ad server (ADS)….”, (Col. 7:65-67 and  8:1-6).
“…The Ad server (ADS) 109 determines which business rule to apply from the set of business rules 110, based on the new event 107. Once a rule is selected, then the appropriate targeted media 106 is selected from the set of media pools 111. The targeted media 106 is then displayed on the digital sign 101….”, 12:1-5.
“The visually perceptible attributes further comprise height, skin color, hair color, the number of people in the scene, time spent by the people, and whether a person looked at the display…”, 9:6-12.
“(49) The present invention classifies the demographics for multiple people and selects the content according to the analysis of the composition of the multiple people, based on a rule….”, 9:13-20.
“Age extraction 124 can be performed on the face images extracted by the face detection method discussed above. In the exemplary embodiment, the age extraction module can implement a Support Vector Machine (SVM), which has been trained with training face images to classify age. Once a frontal view of a person's face is extracted and rescaled to a certain size image, such as 30.times.30 face image, the 30.times.30 window of pixels is input into the SVM. The SVM can be programmed to output a determination of a person's age range. In the exemplary embodiment, there can be three age categories: under 18, 18-40, and over 40. The present invention is not limited to the number of age ranges. The number of age ranges is selected based on the particular embodiment of the invention that satisfies the particular application….”,  Fig. 2 and 12:65-67 and 13:1-11.
Herz discloses “… in a variation of the location filtering features, the user may specify a particular location or locations which are of interest ……. receiving information which is relevant to the user's present temporal location. Certainly, notification is one mode by which the system can be used such as either automatically based upon that information which is automatically measured to be above a certain predicted threshold of interest to the user … This information may be either location relevant … unicast could certainly be specifically targeted based upon regional relevance (e.g., categories such as news stories, regional ads for fine dining, etc., which are regional or highly regionally specific to the present location of the user”, 18:4-35.
Further, Applicant's arguments filed on 7/26/2022 (in particular pages 15-16) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-2, 4-7, 9-10, 12-16 and 18-20  are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination Breed , Sharma and Herz not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US Pg. Pub. No. 20170318433 (KITAGISHI), “Notification-needed information presenting apparatus, notification-needed information presenting method, and non-transitory computer readable storage medium”. This publication discloses “A notification-needed information presenting apparatus that includes a plurality of display devices configured to display information to an occupant of a vehicle, at least one sensor included in each of the plurality of display devices that is configured to detect at least one of a position of the occupant and a behavior of the occupant, and a processor operatively coupled with the plurality of display devices and each of the at least one sensor that is programmed to determine behavior of the occupant toward the plurality of display devices, and control the plurality of display devices to present an advertisement to the occupant in accordance with at least one of: the determined behavior of the occupant, and a condition related to the vehicle”.

“Vehicle as a resource (VaaR)”. IEEE. 2015. This publication teaches that Intelligent vehicles are considered key enablers for intelligent transportation systems. They are equipped with resources/components to enable services for vehicle occupants, other vehicles on the road, and third-party recipients. In-vehicle sensors, communication modules, and on-board units with computing and storage capabilities allow the intelligent vehicle to work as a mobile service provider of sensing, data storage, computing, cloud, data relaying, infotainment, and localization services. This article introduces the concept of Vehicle as a Resource and shed light on the services a vehicle can potentially provide on the road or parked. This article anticipates that an intelligent vehicle can be a significant service provider in a variety of situations, including emergency scenarios.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/11/2022